IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         _____________________

                              No. 94-30649
                            Summary Calendar
                         _____________________



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

HOWARD A. FOSTER, III,

                                                 Defendant-Appellant.

_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (94-CR-142-N-5)
_________________________________________________________________
                       (September 26, 1995)

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Howard Foster appeals the district court's denial of his

motion to suppress evidence and the district court's restriction of

his cross-examination of a police officer in the hearing on his

motion to suppress evidence.

     Foster contends that the district court abused its discretion

in restricting his cross-examination of Officer Strahan concerning

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
his credibility or motive for testifying.                   He maintains that

Strahan was biased against Foster and had a strong motive for

testifying falsely at the suppression hearing.

     At the suppression hearing, Foster's counsel attempted to

cross-examine Strahan concerning an anonymous telephone call he had

received about Foster's drug activities to show his motive for

making the traffic stop.          The government objected, arguing that

Strahan's    motive    in    making     the    traffic   stop   was    irrelevant,

provided    his    actions    were    legally     authorized.         In   response,

Foster's counsel argued:

     The point here is that my defense to this Motion to
     Suppress is that this is a frivolous stop and that it is
     a subterfuge in order to search the Defendant. And I'm
     attempting to establish that.

The district court sustained the Government's objection based on

United States v. Causey, 834 F.2d 1179, 1184 (5th Cir. 1987) (en

banc),   but      allowed    Foster's    counsel    to   file   a     supplemental

memorandum in support of his position that he should be entitled to

cross-examine Strahan concerning his motives in making the traffic

stop.    Foster did not expressly argue at the suppression hearing

that his cross-examination was for the purpose of challenging

Strahan's credibility, bias, or motive for testifying falsely

against Foster.       However, Foster implied that Strahan was biased

against Foster in that Strahan had a strong motive for stopping

Foster when he argued that the stop was frivolous.                    Later in the

suppression hearing, Foster attempted to introduce the testimony of




                                         -2-
Foster's father for the purpose of showing Strahan had a vendetta

against Foster.   Foster's supplemental memorandum focused on the

validity of the traffic stop and not Strahan's credibility or

motive for testifying.

     Although   the   district   court   restricted   Foster's   cross-

examination of Strahan concerning the motive for making the stop,

the district court allowed Foster to continue cross-examining

Strahan concerning the anonymous tips about Foster's alleged drug

activities; whether Strahan actually observed Foster change lanes;

whether Strahan planned to stop Foster even if he did not commit a

traffic violation; the Slidell police department's policy on giving

tickets   for   changing   lanes     without   signalling;   Strahan's

familiarity with Foster; and Strahan's prior stops and arrest of

Foster.   Through these additional questions, Foster's counsel was

able to show that Strahan might have been biased against Foster

because Strahan knew of Foster's alleged drug activities, and had

previously stopped and arrested him more than once. Because Foster

was allowed to question Strahan concerning his knowledge, prior

stops, and arrests of Foster, the district court did not improperly

prevent Foster from conducting an adequate cross-examination into

Strahan's potential bias against Foster.        The district court's

restriction of Foster's cross-examination was not an abuse of

discretion.

     Foster also maintains that the district court erred in denying

his motion because the government failed to meet its burden of




                                   -3-
proof to show that the traffic stop was based on probable cause.

The "standard of review for a motion to suppress based on live

testimony at a suppression hearing is to accept the trial court's

factual findings unless clearly erroneous or influenced by an

incorrect view of the law."     United States v. Alvarez, 6 F.3d 287,

289 (5th Cir. 1993), cert. denied, 114 S. Ct. 1384 (1994).                 The

trial court's conclusions of law are reviewed de novo.

     The   district   court   did   not   err   in   determining   that   the

officers had probable cause to make the traffic stop based on an

officer's observation that Foster's car changed lanes without

signalling.   In United States v. Kye Soo Lee, 898 F.2d 1934, 1039

(5th Cir. 1990), the court determined that a traffic stop was valid

because police officers observed the driver violate traffic laws by

weaving between lanes and by speeding. At the suppression hearing,

the government presented a police officer's testimony that Foster's

car was stopped after officers received police radio communications

that he was observed changing lanes without signalling. Foster did

not present any evidence indicating that the officers did not have

probable cause to make the traffic stop.         Based on this evidence,

the district court did not err in denying Foster's motion.

     The judgment of the district court is therefore

                                                          A F F I R M E D.




                                    -4-